NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: WILLIAM ROBERT NORRIE,                   No.    18-55550

             Debtor.                            D.C. No. 2:17-cv-08522-AB
______________________________

WILLIAM ROBERT NORRIE,                          MEMORANDUM*

                Appellant,

 v.

KELLY MALLEN,

                Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                              Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Chapter 7 debtor William Robert Norrie appeals pro se from the district

court’s order dismissing his bankruptcy appeal for failure to comply with court


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
orders and failure to prosecute. We have jurisdiction under 28 U.S.C. §§ 158(d)

and 1291. We review for an abuse of discretion. Pagtalunan v. Galaza, 291 F.3d

639, 640 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion by dismissing Norrie’s appeal

after Norrie failed to file the documents required by Federal Rule of Bankruptcy

Procedure 8009, despite the district court’s warning that noncompliance may result

in dismissal. See id. at 640-43 (discussing factors to be considered before

dismissing a case for failure to comply with a court order; a district court’s

dismissal should not be disturbed absent “a definite and firm conviction” that it

“committed a clear error or judgment” (citations and internal quotation marks

omitted); Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992) (this court may

review the record independently if the district court does not make explicit findings

to show its consideration of the factors).

      The district court did not abuse its discretion by denying Norrie’s motion for

reconsideration because Norrie failed to demonstrate any basis for relief. See Fed.

R. Bankr. P. 9023, 9024 (making Fed. R. Civ. P. 59 and 60 applicable to

bankruptcy cases); Sch. Dist. No. 1J, Multnomah Cty, Or. v. ACandS, Inc., 5 F.3d

1255, 1263 (9th Cir. 1993) (setting forth standard of review and grounds for relief

under Rule 59 or 60).

      Norrie’s request for judicial notice, included at Docket Entry No. 6, is


                                             2                                   18-55550
denied as unnecessary.

      AFFIRMED.




                         3   18-55550